Title: List of Candidates for Appointments, [ca. 24 April 1802]
From: Jefferson, Thomas
To: 


            
              [ca. 24 Apr. 1802]
            State
            
            
              
                
                <Wm. Cutting of N. Y. to be a Commr. bkrptcy of N. Y.>
              
              
                
                [Robert Champlin Gardiner of R.I. to be Consul at Gothenburg
              
              
                3
                Michael Mc.Clary of N.H. to be Marshal. v Bradbury Cilley expird.
              
              
                
                Wm. Stewart Pensva. to be Consul at Smyrna.
              
              
              
                1.
                John Steele late Secy. of the Missi. T. to be Secretary
              
              
                2
                Edwd. Harris of N.C. to be judge of the 5th. circuit v. Hen. Potter appd District judge
              
              
                
                Treasury
              
              
                
                <collector at the port of Erie, vice> Thos. Forster
              
              
                
                Robt Anderson New of Kentucky collector for Louisville Kentucky vice Jas. Mc.Connel
              
              
                2
                Silas Crane of N.J. to be collector of Little Egg harbor N.J. v. Wm. Watson
              
              
                1
                Walter Nichols of R.I. to be Naval officer at Newport vice Croke
              
              
                5
                Thos. Worthington of N.W.T. to be Supervisor of the N.W. district
              
              
                
                 <Thos. N. Brickell of N.C. to be Surveyor of the port of Winton N.C. vice Laurence Moody absent in Europe many years.>
              
              
                3
                James L. Shannonhouse of N.C. to be Surveyor of the port of Newbegun creek in the district of Cambden N.C. vice Frederick Sawyer who has removed qu. if Inspector also
              
              
                4
                Benjamin Cheney to be Surveyor of the port of Beaufort N.C. v.  Easton dead. qu. if Inspector also
              
              
                6
                David Duncan to be Inspector of the port of Michillimakinac. 
              
              
                
                <Andrew Lyle of N.J. to be Surveyor of the customs at Brunswick N.J qu if Inspector also>
              
              
                9.
                
                  
                    
                      <Richd. Howard to be captn.>
                        <Joseph Sawyer to be 1st. mate>
                      }
                      of revenue cutter.
                    
                  
                
              
            
            
            War
            <Abraham D. Abrahams of Georgia. to be Military Agent in Georgia>
            Jared Mansfield of Connecticut. to be Captn. in corps of engineers.
            
              
                Peter Gansevoort of N.Y. to be military agent for the 
                Northern departmt
              
              
                Wm. Linnard of Pensva to be do.
                Middle do.
              
              
                Abraham D. Abrahams to be do.
                Southern do.
              
            
            
            
              
                Simeon Knight. 
                Vermont. to be 
                ensign in the 
                1st. regimt of infantry
              
              
                Joseph Dorr 
                 do.
                 do.
                do.
              
              
                George T. Ross. 
                Pensva.
                 do.
                2d do.
              
              
                
                
                Navy
                
              
            
            
          